Title: From George Washington to Benjamin Throop, 20 January 1781
From: Washington, George
To: Throop, Benjamin


                        
                            Sir,
                            Head Quarters Janry 20th 1781
                        
                        On the reciept of this you will be pleased to return with your Detachment to West Point, when you arrive
                            there the Men will join their respective Regiments. I am Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    